IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-40267
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

JOSE ANTONIO SANTOS-MORENO

                Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-1073-ALL
                        --------------------
                          January 27, 2003

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Jose Antonio Santos-Moreno (“Santos”) appeals his guilty-

plea conviction and sentence for being an alien unlawfully found

in the United States after deportation pursuant to 8 U.S.C.

§ 1326.   He argues that the magistrate judge lacked jurisdiction

to accept his guilty plea, that his indictment was defective

under Apprendi v. New Jersey, 530 U.S. 466 (2000), and that his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40267
                                -2-

prior cocaine-possession conviction was not an aggravated felony

for purposes of U.S.S.G. § 2L1.2(b)(1)(C)(2001).

     Santos consented to entry of his plea by a magistrate judge

and did not object in the district court; he therefore waived any

procedural error in that regard.   See United States v. Bolivar-

Munoz, 313 F.3d 253, 255 (5th Cir. 2002).   Santos concedes that

his Apprendi argument is foreclosed by United States v.

Rodriguez-Montelongo, 263 F.3d 429, 434 (5th Cir. 2001), and

states that he raises the issue only to preserve it for possible

Supreme Court review.   The issue is foreclosed.   Santos’

challenge to the adjustment of his offense level under U.S.S.G. §

2L1.2(b)(1)(C)(2001) is without merit.    See United States v.

Caicedo-Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002).

     AFFIRMED.